DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant's IN THE CLAIMS filed on January 31, 2022 is respectfully acknowledged. Claims 1-5 and 7-18 are pending for examination.

Response to Arguments
3. 	Applicant's arguments with respect to the 35 U.S.C. 112(a) rejection of claim(s) 1-17 have been considered but are not persuasive. 
	Particularly, Examiner acknowledges support in the specification for the amended limitations “wherein movement of the robot as assembled in response to a program is unknown”. Further, Applicant states that “while motion of individual components may be known, overall motion of such a robot is not”. However, Examiner maintains the 35 U.S.C. 112(a) rejection because the specification does not provide any details of how the overall motion of the robot once assembled is unknown”.
	Regarding the 35 U.S.C. 103 rejection, Applicant requests that this rejection be reconsidered and withdrawn, because “Noma fails to disclose or suggest an information apparatus generates a current inventory of user-owned parts”. However, Noma discloses that “the user can buy the pet robot customizing the designs of the head unit 4, the body unit 2 and each leg unit 3A to 3D of the pet robot 1 “ [0100], and that “the buyer of the pet robot 1 accesses to the server 38 using the personal terminal 31A to 31D, the design selection screen 50 in which changeable items that the buyer can change from the standard design of the pet robot 1 are listed is displayed on the display of the personal terminal 31A to 31D based on the screen data to be transmitted from the server 38) [at least 0092, 0101, 0102; FIG. 6, 9, 10]. 

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims are not supported by the
original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See in re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ323 (CCPA 1981).
	Specifically, there appears to be insufficient support in the original disclosure for the term "wherein movement for the robot as assembled in response to a program is unknown”. It is acknowledged that paragraph [0044] of the disclosure states that, “how the created robot moves for each application is unknown until the application actually installed on the robot is executed”. It is further acknowledged that paragraph [0045] states that the user can recognize in advance how the created robot moves for each application. In other words, it is considered that it would not be unreasonable to interpret this statement to mean that, when the application is installed on the robot, the motion is known. It is further acknowledged that [0044] states that “in the case where there is a problem in the robot motion in response to actual execution of the application or in the case where the robot motion is different from an expected motion, it takes time and effort to reinstall the application”. Examiner contends that it is understood in the art that reasons for a “problem in the robot motion” or robot motion “different from an expected motion” can be a glitch in the program, broken component(s) of the mechanical structure of the robot, etc. It is understood in the art that glitches occurring in the art of robotic systems is commonplace, and when robot systems fail, it is further understood in the art for them to generate activity of motion (or lack of activity) that is different from expected motion, which could define “unknown” motion. Since the claim limitation "wherein movement for the robot as assembled in response to a program is unknown” is recited as an amendment and emphasized as Applicant’s patentable feature, Examiner’s position is that the specification of the present invention should provide sufficient detail on how the motions of the robot are “unknown”. Specific details on how the movement of the assembled robot are “unknown” are not explained in full, clear, concise and exact terms. Due to the lack of criticality of this limitation and the information provided in the specification, Examiner’s Broadest Reasonable Interpretation of this term can be that the movement of the robot is known when the application is installed for the robot, and unknown when the application is not installed for the robot, or when there is a problem with the application or component(s) of the robot when the application is installed, causing the robot to move differently from expected. To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or cancel the claims. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, it is not clear how movement for the robot as assembled in response to a program is not known due to the lack of criticality of this limitation and the information provided in the specification. This renders the claim indefinite.

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claim(s) 1-5, 7-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma (US 2002/0138359 A1).

	Regarding claims 1, 16 and 17, Noma discloses an information processing apparatus (i.e. pet robot sales system 30) comprising circuitry (i.e. terminals 31A-31D connected to server 38), information processing method and program that causes a computer to function as a control unit, the apparatus, method and program comprising a processor configured to:
	generate owned information regarding a current inventory of user-owned parts, including a category of parts and a number of parts within the category (i.e. FIG. 10 shows categories represented as function parts divided per module with corresponding parts head unit 4, body unit 2, each leg unit 3A to 3D and the tail unit 5, and dress-up parts with corresponding parts ear, nail, tiptoe and the tip of tail [0102];
	generate robot display information for displaying information related to a robot to be created by assembly of a plurality of user-owned parts in the current inventory (i.e. the buyer of the pet robot 1 accesses to the server 38 using the personal terminal 31A to 31D, the design selection screen 50 in which changeable items that the buyer can change from the standard design of the pet robot 1 are listed is displayed on the display of the personal terminal 31A to 31D based on the screen data to be transmitted from the server 38) [at least 0092, 0101, 0102; FIG. 6, 9, 10], wherein movement of the robot as assembled in response to a program is unknown (i.e. Due to the lack of criticality of this limitation and the information provided in the specification, this term can be interpreted that the movement of the robot is known when the application is installed for the robot, and unknown when the application is not installed for the robot, which is inherently expected when using the robot of Noma),   and selects a plurality of programs/software installable on the robot (i.e. various question items for asking said buyer's taste and living environment on the "favorite software" and "the user's living environment" and answers to these question items are listed in the question screen 70. For example, regarding the "favorite software"; "motion of pet robot", "sound of pet robot", "action type of pet robot" are listed as the question items. And, as the selecting parts of answers to these question items; "1. Piss, 2. Stretch, 3. Cheers", "1. Bow- wow, 2. Yawning, 3. Laser", and"1. Dog-type, 2. Cat-type, 3. Robot-type", are listed) [0115, 0116; FIGS. 10, 12(A), 12(B)]; when the prospective buyer wants to buy the control data of the action pattern having the motion of three-dimensional image picture 171 of the pet robot 90 displayed on the preview column 170, he clicks the OK button 173A of the motion confirming screen 162. As a result, a purchase
application screen (not shown in Fig.) in which necessary items such as the buyer's name, address, telephone number and account number can be filled out will be displayed on the display of the personal terminal 121A to 121D [0217].
	Noma does not disclose that the circuitry is configured to generate motion display information for displaying information related to motion of the robot in a case of installation of each program of the plurality of programs on the robot before each program of the plurality of programs is installed on the robot, and display how the robot moves based on the motion display information for the robot as assembled for each program of the plurality of programs in this embodiment.
	However, in another embodiment, Noma discloses a data sales system 120 with a display window 140 on which all motions that pet robot 90 can conduct are displayed on the display of the personal terminal 121A to 121D based on the predetermined program being sold in the form of such as CD-ROM and download [0198; FIG. 24]. Noma further discloses that, when the prospective buyer wants to buy the control data of the action pattern having the motion of three-dimensional image picture 171 of the pet robot 90 displayed on the preview column 170, he clicks the OK button 173A of the motion confirming screen 162 [0217], then, the buyer installs an external memory 104B (FIG. 17) of the pet robot 90 into the personal terminal 121A to 121D, and as well as storing the control data downloaded as described above in this external memory 104B [0221].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Noma to include the features of the second embodiment of Nona in order to give the buyer an increased confidence/satisfaction in his/her purchase of a robot that provides the user with the best possible intimacy with a robot as a pet.

	Regarding claim 2, Noma further discloses the information processing apparatus according to claim 1, wherein the information related to motion of the robot includes a static image of the robot (i.e. the three-dimensional image picture 61 of the pet robot 1 formed by the CPU 42 of the server 38 is displayed in the preview column 62 in accordance with the selection result of the buyer to each changeable design item) [0108].

	Regarding claim 3, Noma further discloses the information processing apparatus according to claim 1, wherein the information related to motion of the novel robot includes a moving image of the novel robot (i.e. a data sales system 120 with a display window 140 on which all motions that pet robot 90 can conduct are displayed on the display of the personal terminal 121A to 121D) [0198].

	Regarding claim 4, Noma further discloses the information processing apparatus according to claim 1, wherein the information related to motion of the robot includes characteristic motion of the robot on which the programs have been installed (i.e. the buyer clicks the applicable selection buttons 152A to 152D, 153A to 153F respectively responding to the questions asking such as the type of the pet robot 90 possessed by the buyer and the desired motion tendency displayed on the classification specification screen 151. Asa result, an index screen 154 is displayed on the display of the personal terminal 121A to 121D. In this index screen 154, the action pattern corresponding to the type of pet robot 90 owned by the buyer and specified in the classification specification screen 151 and the motion tendency that the buyer desires is selected from a plurality of action patterns registered in the server 128, and these action patterns are classified into each emotional action such as "joy", "anger", "sadness", "surprise", "disgust" and "fear" and these image pictures of the characteristic poses of each action pattern, such as specified by the sales agent, are displayed in the corresponding image picture
display columns 156A to 156F, 157A to 157F, 158A to 158F, 159A to 159F, 160A to 160F, 161A to 161F, 162A to 162F, 163A to 163F) (0208, 0209; FIG. 22, 27].

	Regarding claim 5, Noma further discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to transmit a program corresponding to the motion display information selected by a user to a robot created by the user (i.e. the buyer installs an external memory 104B of the pet robot 90 into the personal terminal 121Ato 121D, and as well as storing the control data downloaded as described above in this external memory 104B, edits the corresponding part of the action model 115 stored in advance in said external memory 104B. Thus, he can make the pet robot 90 conduct the action pattern purchased) [0221; FIG. 17, 18].

	Regarding claim 7, Noma further discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to generate robot display information for displaying information related to a robot that is creatable only with the user-owned parts (i.e. the buyer can reselect the desired selection parts on each customizable design item in utilizing the design selection screen 50) [0111; FIG. 9].

	Regarding claim 8, Noma further discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to generate robot display information for displaying information related to a robot having a structure similar to the robot to be created with the user-owned parts (i.e. the buyer can reselect the desired selection parts on each customizable design item in utilizing the design selection screen 50) [0111; FIG. 9].

	Regarding claim 9, Noma further discloses the information processing apparatus according to claim 8, wherein the circuitry is configured to generate a number of parts additionally needed for robot creation (i.e. if the design is not acceptable to the prospective buyer, he/she may click the cancel button 65, and design selection screen 50 is displayed on the display of the personal terminal 31A to 31D based on the screen data to be transmitted from the server 38 so that the buyer can reselect the desired selection parts on each customizable design item in utilizing the design selection screen 50) 0111; FIG. 9].

	Regarding claim 10, Noma further discloses the information processing apparatus according to claim 8, wherein the circuitry is configured to generate a price of a part additionally needed for robot creation (i.e. the name of motion and the time of motion of the action pattern selected by the buyer in the index screen 154, the name of motion producer and the sales price will be displayed in the motion name display column 166) [0211; FIG. 26, 27].

	Regarding claim12, Noma further discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to generate a plurality of pieces of the robot display information and assembly display information related to assembly of one novel robot selected by a user (i.e. second simulation screen 80 is the screen to simulate display the pet robot 1 as to actually how its internal condition and action configuration will become based on the buyer's answer to each question item in said question screen 70. And in this second simulation screen 80, the three-dimensional image picture 61 of the pet robot 1 formed at the step SP3 based on the computer graphic image data is displayed on the preview column 81) [0134].

	Regarding claim 13, Noma does not disclose the information processing apparatus according to claim 12, wherein the circuitry is configured to chronologically output parts used for robot creation on a basis of the information related to assembly of the robot.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Noma to include wherein the circuitry is configured to chronologically output parts used for robot creation on a basis of the information related to assembly of the novel robot, since such a modification involves rearranging the list of parts in chronological order, and it has been held that rearranging parts of an invention involves only routine skill in the art. in re Japikse, 86 USPQ 70.

	Regarding claim 14, Noma does not disclose the information processing apparatus according to claim 12, wherein the circuitry is configured for displaying parts used for novel robot creation in groups by predetermined unit on a basis of the information related to assembly of the robot.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Noma to include wherein the control unit displays parts used for novel robot creation in groups by predetermined unit on a basis of the information related to assembly of the robot, since such a modification involves rearranging the parts in groups, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Regarding claim 15, Noma does not disclose the information processing apparatus according to claim 12, wherein the circuitry is configured to group an assembly of group parts by predetermined unit.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Noma to include wherein the circuitry is configured to group an assembly of group parts by predetermined unit, since such a modification involves rearranging the parts in groups, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Regarding claim 18, Noma does not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry is configured to simultaneously display how the robot moves in a case of installation of each program of the plurality of programs on the robot.	
	Nevertheless, applying a simultaneous display of robot motion from multiple programs, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known display means for providing robot motion, as shown by Noma. Since the invention fails to provide novel or unexpected results from the simultaneous display of robot motion, use of any display means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.	

13. 	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma (US 2002/0138359 A1) as applied to claims 1-5, 7-10 and 12-18 above, and further in view of Jeon et al. (US 10,120,532 B2).

	Regarding claim 11, Noma does not disclose the information processing apparatus according to claim 6, wherein the circuitry is configured to generate information related to a novel robot recommended to a user.
	However, Jeon et al. discloses that the user interface unit displays a recommended instruction list on the basis of the operation state of the robot cleaner (paragraph 4265).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Noma to include the features of Jeon in order to easily control an operation of a plurality of electric devices by inputting a predetermined instruction to a chatting screen to collectively control or individually control the operation of the plurality of electric device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664